                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CATRINA R. RODRIGUEZ, ON BEHALF                     Case No. 17-cv-06924-KAW
                                         OF HERSELF, ALL OTHERS
                                   8     SIMILARLY SITUATED,
                                                                                             ORDER CONTINUING CASE
                                   9                    Plaintiff,                           MANAGEMENT CONFERENCE;
                                                                                             REQUIRING STATUS REPORT
                                  10              v.
                                                                                             Re: Dkt. No. 24
                                  11     U.S. HEALTHWORKS, INC., A
                                         DELAWARE CORPORATION, et al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          A further case management conference is scheduled in this case for October 30, 2018.

                                  15   Having reviewed the parties' case management conference statement, the Court CONTINUES the

                                  16   case management conference to December 11, 2018 in Courtroom 4, 3rd floor, 1301 Clay Street,

                                  17   Oakland, CA 94612.

                                  18          The Court also notes that Plaintiff has yet to dismiss Defendant U.S. HealthWorks Holding

                                  19   Company, Inc., a company that "presently does not exist or operate," but is instead "currently

                                  20   known as Defendant U.S. HealthWorks, Inc." (Dkt. No. 16 at 2 fn.1.) At the initial case

                                  21   management conference, Plaintiff represented that Defendant U.S. HealthWorks Holding

                                  22   Company, Inc. would be dismissed from the case; based on this representation, the Court set trial

                                  23   dates in this case. Because Defendant U.S. HealthWorks Holding Company, Inc. remains in the

                                  24   case, however, the Court lacks consents from all parties in the case. See Williams v. King, 875

                                  25   F.3d 500, 504 (9th Cir. 2017) (". . . any party's objection is sufficient to prevent jurisdiction from

                                  26   vesting in the magistrate judge. Accordingly, jurisdiction cannot vest until the court has received

                                  27   consent from all parties to an action."). Therefore, the Court ORDERS Plaintiff to file a status

                                  28   report by November 9, 2018, regarding whether she intends to dismiss Defendant U.S.
                                   1   HealthWorks Holding Company, Inc. or if the case should be reassigned to a district judge. No

                                   2   status report needs to be filed if a dismissal of this Defendant is filed.

                                   3           IT IS SO ORDERED.

                                   4   Dated: October 24, 2018
                                                                                               __________________________________
                                   5                                                           KANDIS A. WESTMORE
                                   6                                                           United States Magistrate Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
